Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
Claims 31-58 are allowed.  The closest prior art of Alghamdi (US 20110183754) discloses a game that provides virtual characters with “suitable clothes” based on the real world location of the player of the game.  However, with respect to independent claim 31, Alghamdi does not disclose, in combination with the other claimed limitations, with emphasis added, “retrieving from the database mapping information related to the real world player geographic location of the player and actuating the corresponding local element script in the video game while the player is interacting with the video game and the player’s real world player geographic location is not represented by another player and not actuating the corresponding local element script when the player’s real world geographic location is represented by another player.”.  The examiner notes that although limitations from the specification are not read into the claims, the claims are interpreted in light of the specification.  Paragraph [0120] of the instant application discloses that new unique local elements are added to the gameplay and the gameplay is modified, however when the player’s location and its local elements are not unique, the gameplay continues with no changes.  As such, the examiner interprets the above language as including that the game gets modified based on a player’s real world location by actuating an associated local element script but only in the case that the player’s real world geographic location is not already being represented by another player.  As such the claims are allowable over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/Examiner, Art Unit 3715